

GRAPHIC PACKAGING RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2015)
CORE DOCUMENT



1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
PREAMBLE
1

ARTICLE 1 . DEFINITIONS
2

1.1
Accrued Benefit    2

1.2
Affiliated Employer    2

1.3
Annuity Starting Date    2

1.4
Appendix    2

1.5
Beneficiary    3

1.6
Board of Directors    3

1.6A
Charter    3

1.7
Code    3

1.8
Core Document    3

1.9
Effective Date    3

1.10
Eligible Employee    4

1.11
Employee    4

1.12
Employer    5

1.13
Equivalent Actuarial Value    5

1.14
ERISA    5

1.15
Fund(s)    5

1.16
Hour of Service    5

1.17
IRS Interest Rate    5

1.18
IRS Mortality Table    6

1.19
Leased Employee    6

1.20
Member    6

1.21
Normal Retirement Date    6

1.22
Pension    7

1.23
Plan Sponsor    7

1.24
Plan Year    7

1.25
Required Beginning Date    7

1.26
Retirement Committee    7

1.27
Spousal Consent    7

1.28
Spouse    7

1.29
Stability Period    7

1.30
Statutory Compensation    7

1.31
Trust Agreement    8

1.32
Trustee    8

1.33
Vesting Service    8

ARTICLE 2 . BENEFIT AND PAYMENT PROVISIONS
9

2.1
Participation    9

2.2
Benefit Provisions    9

2.3
Election of an Optional Form of Pension    9

2.4
Beneficiary Designations    13

2.5
Pension Payout Rules    13


1

--------------------------------------------------------------------------------




2.6
Distribution Limitation    13

2.7
Suspension of Benefits    15

2.8
Direct Rollovers    16

2.9
Special Commencement Right During 2014    19

ARTICLE 3 . GOVERNMENTAL RESTRICTIONS
22

3.1
Maximum Annual Compensation Limitation    22

3.2
Code Section 415 Limitations—Maximum Annual Pension    23

3.3
Top-Heavy Provisions    23

3.4
Limitation on Highly Compensated Employees and on High-25 Employees    27

ARTICLE 4 . CONTRIBUTIONS
30

4.1
Employer Contributions    30

4.2
Return of Contributions    30

4.3
Member Contributions    30

ARTICLE 5 . ADMINISTRATION OF PLAN
31

5.1
Adoption of Charter    31

5.2
Administration of Retirement Committee    31

5.3
Authority of Retirement Committee    31

5.4
Prudent Conduct    31

5.5
Actuary    31

5.6
Service in More Than One Fiduciary Capacity    32

5.7
Limitation of Liability    32

5.8
Indemnification    32

5.9
Expenses of Administration    32

ARTICLE 6 . MANAGEMENT OF FUNDS
34

6.1
Trustee    34

6.2
Exclusive Benefit Rule    34

6.3
Appointment of Investment Manager    34

ARTICLE 7 . GENERAL PROVISIONS
35

7.1
Nonalienation and Qualified Domestic Relations Orders    35

7.2
Conditions of Employment Not Affected by Plan    36

7.3
Facility of Payment    36

7.4
Information    36

7.5
Construction    36

7.6
Prevention of Escheat    37

7.7
Electronic Transmission of Notices to Members    37

7.8
Limitation on Benefits In the Event of a Liquidity Shortfall    37

7.9
Funding-Based Limitations on Benefits under Section 436 of the Code    37

7.10
Revision of the Plan and Applicability of Plan Provisions    44

ARTICLE 8 . AMENDMENT, MERGER AND TERMINATION
46

8.1
Amendment of Plan    46

8.2
Merger or Consolidation    46

8.3
Additional Participating Employers    46

8.4
Termination of Plan    47


2

--------------------------------------------------------------------------------




CERTAIN HISTORICAL PROVISIONS
49










3

--------------------------------------------------------------------------------




GRAPHIC PACKAGING RETIREMENT PLAN
PREAMBLE
The Plan as amended and restated herein is generally effective as of January 1,
2015, except as otherwise provided. Any Member of the Plan who is credited with
at least one Hour of Service after the effective date of this amendment and
restatement shall be subject to the provisions of the Plan as so amended and
restated. Any Member of the Plan who terminated employment prior to the
effective date of this amendment and restatement shall be subject to the
provisions of this Plan as in effect immediately prior to such Member’s
termination of employment, except as otherwise specified in the Plan, adopting
resolutions, or required by law. The Plan and Trust are intended to comply with
the provisions of the Code and ERISA.


Notwithstanding anything contained in the Plan to the contrary, except with
respect to provisions relating to (i) the Plan’s definition of “Spouse,” (ii)
Section 436 of the Code, and (iii) the operation of the Retirement Committee,
this amendment and restatement of the Plan is intended only to incorporate prior
amendments to the Plan for the purpose of obtaining a determination letter from
the Internal Revenue Service; it is not intended, nor shall it be construed, to
increase or decrease any benefits accrued under the Plan prior to the Effective
Date, except those provided in prior amendments to the Plan.

1
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Article 1. DEFINITIONS
1.1    Accrued Benefit means the benefit to which a Member is entitled under the
Plan, as computed in accordance with the provisions of the applicable Appendix
as of the applicable date of calculation.
1.2    Affiliated Employer means any company which is (a) a member of a
controlled group of corporations (as defined in Section 414(b) of the Code),
which also includes the Employer as a member of such controlled group of
corporations; (b) any trade or business under common control (as defined in
Section 414(c) of the Code) with the Employer; (c) any organization (whether or
not incorporated) which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and (d) any other
entity required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code. Notwithstanding the foregoing sentence, for purposes
of Section 1.19, “Leased Employee,” the definitions in Sections 414(b) and (c)
of the Code shall be modified as provided in Section 415(h) of the Code.
1.3    Annuity Starting Date means, unless otherwise specified in an Appendix,
the first day of the first period for which an amount is paid as an annuity or
any other form. However, the Annuity Starting Date for a Member retired on a
disability Pension continuing until his Normal Retirement Date shall be his
Normal Retirement Date.
1.4    Appendix means the separate provisions applicable to the various groups
of Employees covered by the Plan, as detailed below:
(a)
“Appendix 1” means the provisions of the Plan contained in Appendix 1, which
covers non-union Employees.

(b)
“Appendix 2” means the provisions of the Plan contained in Appendix 2, which
covers Employees employed at the Kalamazoo Board Mill or the Kalamazoo Carton
Plant and represented by the union identified in Appendix 2.

(c)
“Appendix 3” means the provisions of the Plan contained in Appendix 3, which
covers Employees employed at the Menasha, Wisconsin Carton Plant or the
Wausau, Wisconsin Carton Plant and represented by the union identified in
Appendix 3.

(d)
“Appendix 4” means the provisions of the Plan contained in Appendix 4, which
covers Employees employed at the Charlotte, North Carolina Plant and represented
by the union identified in Appendix 4.

(e)
“Appendix 5” means the provisions of the Plan contained in Appendix 5, which
covers Employees employed at the Gordonsville, Tennessee Plant and represented
by the union identified in Appendix 5.

(f)
“Appendix 6” means the provisions of the Plan contained in Appendix 6, which
covered Employees employed at the Garden Grove, California Carton Plant who were
represented by the union identified in Appendix 6. The Garden Grove,


2
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




California Carton Plant was closed effective April 21, 2004 and therefore there
are no longer any active employees covered by Appendix 6.
(g)
“Appendix 7” means the provisions of the Plan contained in Appendix 7, which
covered Employees employed at the Perrysburg, Ohio Facility who were represented
by the union identified in Appendix 7. The Perrysburg, Ohio Facility was closed
effective July 1, 2000 and therefore there are no longer any active employees
covered by Appendix 7.

(h)
“Appendix 8” means the provisions of the Plan contained in Appendix 8, which
covers Employees employed at the North Portland, Oregon Facility and represented
by the union identified in Appendix 8.

(i)
“Appendix 9” means the provisions of the Plan contained in Appendix 9, which
covers Employees employed at the Menasha, Wisconsin Plant, the Wausau, Wisconsin
Plant, or the Newnan, Georgia Plant and are represented by the union identified
in Appendix 9. The Newnan, Georgia Plant was closed in July, 2002 and therefore
there are no longer any active employees covered by Appendix 9 at that location.

(j)
“Appendix 10” means the provisions of the Plan contained in Appendix 10, which
covers Employees who formerly participated in the Universal Packaging
Corporation Pension Plan. Appendix 10 applies solely to benefits accrued under
the Universal Packaging Corporation Pension Plan prior to January 1, 2000.
Employees covered under the provisions of Appendix 10 accrue benefits for
service rendered on and after January 1, 2000 under the provisions of Appendix
1.

1.5    Beneficiary means the person designated by the Member on the form
provided by and filed with the Retirement Committee to receive any benefit that
becomes payable upon the Member’s death in accordance with the provisions of
Section 2.4.
1.6    Board of Directors means on and after March 10, 2008, the Board of
Directors of Graphic Packaging Holding Company.
1.6A    Charter means the Charter of the Retirement Committee of Graphic
Packaging International, Inc., as amended from time to time or such other
charter or operating procedures adopted by the Board of Directors which defines
the scope of the Retirement Committee’s authorities and responsibilities with
respect to the Plan.
1.7    Code means the Internal Revenue Code of 1986, as amended and the
regulations and rulings in effect thereunder.
1.8    Core Document means the provisions of the Plan, which are contained in
this Section of the Plan and which, together with the separate Appendices,
comprise the Plan.

3
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




1.9    Effective Date means January 1, 2015, the date that this amendment and
restatement of the Plan generally will be effective, except as otherwise
specified herein. The original effective date of the Plan was December 28, 1992.
1.10    Eligible Employee means any Employee who is eligible to participate in
the Plan under the terms of the applicable Appendix. An Employee is deemed to be
an Eligible Employee solely with respect to the benefits provided under the
applicable Appendix.
1.11    Employee means any individual who provides services to the Employer as a
common law employee and whose remuneration is subject to the withholding of
federal income tax pursuant to Section 3401 of the Code. Notwithstanding the
preceding sentence, the term “Employee” shall exclude:
(a)
any individual whose employment is subject to a collective bargaining agreement
between the Employer and a union that is not listed in an attached Appendix,

(b)
any individual who is first employed by the Employer prior to January 1, 2004 in
employment not subject to a collective bargaining agreement listed in the
Appendices and who is not paid from the payroll processed from the Ceridian
Corporation as of August 8, 2003 or the date when first employed by the
Employer, if later,

(c)
any individual who is first employed by the Employer on or after January 1, 2004
in employment not subject to a collective bargaining agreement listed in the
Appendices unless such individual is assigned when first employed by the
Employer to:

(i)
one of the following plant locations: Golden, CO Carton; Centralia, IL
Laminations; Centralia, IL Carton; Lawrenceburg, TN Carton; North Portland, OR
Carton; Tuscaloosa, AL Laminations; Wausau, WI Carton; Bow, NH Carton;
Charlotte, NC Carton; Fort Smith, AR Carton; Gordonsville, TN Carton; Kalamazoo,
MI Carton; Kalamazoo, MI Board Mill; Kendallville, IN Carton; Lumberton, NC
Carton; Menasha, WI Carton; Mitchell, SD Carton; Richmond, VA Carton; Garden
Grove, CA Carton; or

(ii)
either of the following divisions, but not a specified plant location:
Performance Packaging Division and Universal Packaging Division;

(d)
any individual (i) who provides services to the Employer under an agreement,
contract, or any other arrangement pursuant to which the individual is initially
classified as an independent contractor or (ii) whose remuneration for services
has not been treated initially as subject to the withholding of federal income
tax pursuant to Section 3401 of the Code even if the individual described in (i)
or (ii) is subsequently reclassified as a common law employee as a result of a
final decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding,


4
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(e)
any Leased Employees, except solely for the purposes of applying the
nondiscrimination requirements of Section 414(n)(3) of the Code, Employee shall
include leased employees within the meaning of Section 414(n)(2) of the Code.
Notwithstanding the foregoing, if such leased employees constitute less than
twenty percent of the Employer’s or Affiliated Employer’s non-highly compensated
workforce within the meaning of Section 414(n)(5)(C)(ii) of the Code, Employee
shall not include those leased employees covered by a plan described in Section
414(n)(5) of the Code,

(f)
any individual covered by any other private qualified defined benefit retirement
plan contributed to by an Affiliated Employer for the period of such coverage,

(g)
a non‑resident alien who either (i) receives no earned income (within the
meaning of Section  911(d)(2) of the Code) from the Employer or any Affiliated
Employer that constitutes income from sources within the United States (within
the meaning of Section 861(a)(3) of the Code) or (ii) receives earned income
from the Employer or an Affiliated Employer that constitutes income from sources
within the United States, but such income is exempt from United States income
tax by an income tax treaty or convention,

(h)
any individual covered by the ACX Technologies, Inc. Retirement Plan for the
period such coverage is in effect, and

(i)
any individual employed by the Employer or an Affiliated Employer for the period
prior to the adoption of the Plan by the Employer or Affiliated Employer, unless
specifically provided otherwise in the Plan.

The term “employee” as used in this Plan means any individual who is employed by
the Employer or an Affiliated Employer as a common law employee of the Employer
or an Affiliated Employer, regardless of whether the individual is an “Employee”
and any Leased Employee.
Each Appendix shall indicate the Eligible Employees to which it applies.
1.12    Employer means Graphic Packaging International, Inc. and any successor
by merger, purchase or otherwise with respect to its employees, or any other
company participating in the Plan as provided in Section 8.3 with respect to its
employees.
1.13    Equivalent Actuarial Value means equivalent value when determined on the
basis of the mortality table prescribed by Revenue Ruling 2001-62 and an
interest rate of five percent per year, compounded annually, except as otherwise
specified in this Core Document or an applicable Appendix.
1.14    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

5
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




1.15    Fund(s) means the funds of the Plan maintained by the Trustee in
accordance with the terms of the Trust Agreement.
1.16    Hour of Service means each hour of service as defined in the applicable
Appendix.
1.17    IRS Interest Rate means, with respect to determining the amount of a
benefit with an Annuity Starting Date:
(a)
on and after January 1, 2007 and prior to January 1, 2008, the interest rate
prescribed under Section 417(e)(3)(A)(ii)(II) of the Code for the second full
calendar month preceding the applicable Stability Period;

(b)
on and after January 1, 2008 and prior to January 1, 2010, the interest rate
prescribed under Section 417(e)(3)(C) of the Code for the second full calendar
month preceding the applicable Stability Period; and

(c)
on and after January 1, 2010, the interest rate prescribed under Section
417(e)(3)(C) of the Code for the fifth full calendar month preceding the
applicable Stability Period.

1.18    IRS Mortality Table means, with respect to determining the amount of a
benefit with an Annuity Starting Date:
(a)
prior to December 31, 2002, the mortality table prescribed under Section
417(e)(3)(A)(ii)(I) of the Code as in effect on the first day of the applicable
Stability Period;

(b)
on and after December 31, 2002 and prior to January 1, 2008, the mortality table
prescribed by Revenue Ruling 2001-62 as in effect on the first day of the
applicable Stability Period; and

(c)
on and after January 1, 2008, the mortality table prescribed under Section
417(e)(3)(B) of the Code as in effect on the first day of the applicable
Stability Period.

1.19    Leased Employee means any person (other than a common law employee of
the Employer or an Affiliated Employer) who performs services for the Employer
or an Affiliated Employer provided all of the following circumstances exist:
(a)
such services are provided pursuant to an agreement between an organization or
person (the “leasing organization”) and the Employer or Affiliated Employer,

(b)
such services have been performed for the Employer or an Affiliated Employer (or
for the Employer and related persons determined in accordance with Section
414(n)(6) of the Code) on a substantially full-time basis for a period of at
least one year, and

(c)
such services are performed under the primary direction or control of the
Employer or Affiliated Employer.


6
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




1.20    Member means any person included in the membership of the Plan, as
provided in the applicable Appendix.
1.21    Normal Retirement Date means the date identified in the applicable
Appendix.
1.22    Pension means the annual or monthly amount payable to a Member or his
Beneficiary, determined under the benefit formula specified in the applicable
Appendix.
1.23    Plan Sponsor means Graphic Packaging International, Inc. or any
successor by merger, purchase or otherwise.
1.24    Plan Year means the calendar year.
1.25    Required Beginning Date means April 1 of the calendar year following the
later of (a) the calendar year in which the Member attains age 70½ or (b) the
calendar year in which the Member retires; provided, however, that the Required
Beginning Date for a Member who is a five percent owner (as defined in Section
1.401(a)(9)‑2, Q&A-2(c) of the U. S. Treasury Department regulations) is April 1
of the calendar year following the calendar year in which the Member attains age
70½.
1.26    Retirement Committee means the committee which is maintained and
governed in accordance with the Charter to administer and supervise the Plan as
provided in Article 5. The Retirement Committee shall be a “named fiduciary”
within the meaning of Section 402(a) of ERISA and shall carry out the duties of
the “plan administrator” of the Plan as imposed by ERISA.
1.27    Spousal Consent means written consent given by a Member’s Spouse to an
election made by the Member which specifies the form of Pension and Beneficiary
designated by the Member. Spousal Consent shall be duly witnessed by a notary
public or Plan representative, and shall acknowledge the effect on the Spouse of
the Member’s election. Once given, Spousal Consent may not be revoked after the
Annuity Starting Date. The requirement for Spousal Consent may be waived by the
Retirement Committee if it is established to its satisfaction that there is no
Spouse, or that the Spouse cannot be located, or because of such other
circumstances as may be established by applicable law. Spousal Consent shall be
applicable only to the particular Spouse who provides such consent.
1.28    Spouse means, effective June 26, 2013, with respect to a Member, the
person who is treated as married to such Member under the laws of the U.S.
jurisdiction or foreign jurisdiction that sanctioned such marriage. The
determination of a Member’s Spouse will be made as of the date of such Member’s
death. In addition, a Member’s former Spouse will be treated as his Spouse to
the extent provided under a qualified domestic relations order, as defined in
Code Section 414(p).
1.29    Stability Period means the Plan Year in which occurs the Annuity
Starting Date for the distribution.
1.30    Statutory Compensation means compensation from the Employer or any
Affiliated Employer as defined in U.S. Treasury Department regulation section
1.415(c)-2(d)(4) (i.e., information required to be reported under Sections 6041,
6051 and 6052 of the Code (“W-2 Pay”)

7
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




plus amounts that would be included in wages but for an election under Section
125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Code). For
Plan Years beginning on or after July 1, 2007, the preceding definition of
compensation shall be modified as required under the provisions of U.S. Treasury
Department regulation section 1.415(c)-2(e) and shall include all amounts
permitted to be recognized under the provisions of U.S. Treasury Department
regulation section 1.415(c)-2(e)(2) and (3) and, effective on and after January
1, 2009, U.S. Treasury regulation section 1.415(c)-2(e)(4). Also, effective for
Plan Years beginning on and after January 1, 2009, Statutory Compensation shall
include differential wage payments (as defined in Section 3401(h)(2) of the
Code) paid to an individual by the Employer, to the extent not otherwise
included in this definition of Statutory Compensation. For purposes of applying
the top-heavy provisions under Section 3.3 and effective for Plan Years
beginning on and after July 1, 2007, for purposes of applying the maximum
benefit limitations under Section 3.2, Statutory Compensation shall not exceed
the limitation on compensation under Section 401(a)(17) of the Code.
1.31    Trust Agreement means the agreement between the Plan Sponsor and the
Trustee establishing the trust, and all amendments thereto.
1.32    Trustee means the trustee holding the Funds of the Plan as provided in
Article 6.
1.33    Vesting Service means the Employee’s period of service recognized as
Vesting Service under the provisions of the applicable Appendix.



8
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 2    . BENEFIT AND PAYMENT PROVISIONS
2.1    Participation
An Employee shall become a Member of the Plan in accordance with the terms of
the applicable Appendix.
2.2    Benefit Provisions
The benefits provided under the Plan are set forth in the applicable Appendix.
2.3    Election of an Optional Form of Pension
A Member’s election of an optional form of payment under an Appendix shall be
subject to the following provisions:
(a)    Election of Optional Forms.
(i)
Election. During the election period specified in paragraph (c), a Member may
elect to convert the Pension otherwise payable to him into an optional Pension
of Equivalent Actuarial Value, as provided in one of the options specified in
the applicable Appendix.

(ii)
Spousal Consent. A married Member’s election of any option shall only be
effective if Spousal Consent to the election is received by the Retirement
Committee, unless:

(A)
the option provides for monthly payments to his Spouse for life after the
Member’s death, in an amount equal to at least 50%, but not more than 100%, of
the monthly amount payable under the option to the Member, and

(B)
the option is of Equivalent Actuarial Value to the Qualified Joint and Survivor
Annuity (as defined in the applicable Appendix).

(b)
Notice. The Retirement Committee shall furnish to each Member a written notice
explaining in nontechnical language the terms and conditions of the Pension
payable to the Member in the optional forms described in the applicable
Appendix. Such explanation shall include a general description of the
eligibility conditions for, and the material features and relative values of,
the optional forms of Pensions under the Plan, any rights the Member may have to
defer commencement of his Pension, the consequences of the Member’s failure to
defer, the requirement for Spousal Consent as provided in paragraph (a)(ii), and
the right of the Member to make, and to revoke, elections under this Section.
The notice shall be provided not less than 30 days and no more than 90 days
before the Member's Annuity Starting Date, provided, however, the notice may be
provided after the Annuity Starting Date with respect to a Member who is
entitled to a Pension under Appendices 2 through 9, or with respect to a


9
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Member who is entitled to a Pension payable under the provisions of Appendix 1
or 10 if the written notice as described above was not provided on a timely
basis (i) due to an administrative error as determined by the Retirement
Committee on a basis uniformly applicable to all Members similarly situated, or
(ii) due to an involuntary termination of employment.
(c)
Form and Timing of Election. An election of an optional form shall be made on a
form provided by the Retirement Committee. The timing of such election shall be
subject to the following:

(i)
General Rule. Except as otherwise provided in this paragraph (c), a Member's
election of an optional form may be made at any time during the period beginning
on the date the Member receives the notice described in paragraph (b) and ending
on the Member’s Annuity Starting Date. Notwithstanding the foregoing, an
election received after the Annuity Starting Date shall be deemed to have been
made within the election period if:



(A)
the notice described in paragraph (b) is provided to the Member at least 30 days
before the Annuity Starting Date;



(B)
distributions commence not later than 90 days after the date such notice is
provided to the Member; and



(C)
the Member's election is made before the date distributions commence.



A distribution shall not be deemed to violate the requirement of subparagraph
(B) merely because, due solely to administrative delay, it commences more than
90 days after the date notice is provided to the Member.


A Member's Annuity Starting Date may not occur sooner than 30 days after receipt
of the notice, except as permitted under subparagraph (ii).


(ii)
Waiver of 30-Day Period. A Member may, after having received the notice
described in paragraph (b), affirmatively elect to have his Pension commence
sooner than 30 days following his receipt of the notice, provided all of the
following requirements are met:

(A)
the Retirement Committee clearly informs the Member that he has a period of at
least 30 days after receiving the notice to decide when to have his benefits
begin, and, if applicable, to choose a particular optional form of payment;

(B)
after receiving the notice, the Member affirmatively elects a date for his
Pension to begin and, if applicable, an optional form of payment;


10
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(C)
the Member is permitted to revoke his election until the later of his Annuity
Starting Date or at any time prior to the commencement of benefit payments;

(D)
payment does not commence less than seven days following the day after the
notice is received by the Member, nor more than 90 days following the day the
notice is received by the Member (except that the 90-day period may be extended
due to administrative delay); and

(E)
the Member's Annuity Starting Date is after the date the notice is provided,
except as provided in subparagraph (iii).

(iii)
Retroactive Annuity Starting Date. If a Member is eligible (in accordance with
the provisions of the last sentence of paragraph (b) above) to elect, and does
elect, an Annuity Starting Date that precedes the date he received the notice (a
"retroactive Annuity Starting Date"), such election shall be subject to the
following requirements:

(A)
With respect to an election made by a Member who is entitled to a Pension
payable under the provisions of Appendix 1 or 10 and who is involuntarily
terminated by the Employer, the retroactive Annuity Starting Date is within the
120-day period following the Member’s termination of employment with the
Employer and all Affiliated Employers.

(B)
The Member’s benefit, including any interest adjustment, must satisfy the
provisions of Section 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date, except that if the form of payment is
not subject to the provisions of Section 417(e)(3) of the Code and payments
commence within 12 months of the Member’s retroactive Annuity Starting Date, the
provisions of Section 415 of the Code need only be satisfied as of the
retroactive Annuity Starting Date.

(C)
If payment is made in the form of an annuity that is not subject to the
provisions of Section 417(e)(3) of the Code, a payment equal in amount to the
sum of the monthly payments that the Member would have received during the
period commencing on his retroactive Annuity Starting Date and ending with the
month preceding his actual commencement date, plus interest at the rate of 120
percent of the mid-term Applicable Federal Rate for the first month of the
applicable Plan Year, compounded annually, shall be paid to the Member on his
actual commencement date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:


11
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(I)
the amount of the survivor annuity payable to the Spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the Spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member’s Spouse on his retroactive Annuity Starting Date is not his Spouse
on his actual commencement date and is not treated as his Spouse under a
qualified domestic relations order.

(E)
If the Member elects payment in a form of payment that is subject to the
provisions of Section 417(e)(3) of the Code:

(I)
the monthly amount shall not be less than the amount that would have been paid
in the same form on the retroactive Annuity Starting Date if the benefit amount
had been calculated using the IRS Interest Rate and the IRS Mortality Table in
effect on the actual commencement date; and

(II)
interest shall be credited in the same manner as described under clause (C)
above.

(F)
The provisions of subparagraphs (i) and (ii) above shall apply by substituting
the actual commencement date for the Annuity Starting Date.

(G)
Payment does not commence less than seven days following the day after the
notice is received by the Member, nor more than 90 days following the day the
notice is received by the Member (except that the 90-day period may be extended
due to administrative delay)."

(d)
Revocation of Election. An election of an option under the applicable Appendix
may be revoked on a form provided by the Retirement Committee, and subsequent
elections and revocations may be made at any time during the election period
described above. An election of an optional benefit shall be effective on the
Member’s Annuity Starting Date and may not be modified after his Annuity
Starting Date unless otherwise provided in paragraph (c) above. A revocation of
any election shall be effective when the completed form is timely filed with the
Retirement Committee. If a Member who has elected an optional benefit dies
before his Annuity Starting Date (or before the date the election of the option
becomes effective under paragraph (c) above, if later), the election shall be
revoked. If the Beneficiary designated under an option dies before the Member’s
Annuity Starting Date (or before the date the election of the option becomes
effective under paragraph (c) above, if later), the election shall be revoked.


12
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




2.4    Beneficiary Designations
(a)
Designation. Each Member may designate a primary beneficiary and a contingent
beneficiary to receive a death benefit that may become payable under this Plan
other than a death benefit payable only to a surviving Spouse. A designation of
anyone other than the Spouse as the sole Beneficiary shall not be effective
unless the Spouse consents in a writing that is witnessed by a notary public or
Plan representative. Beneficiary designations shall be made on forms furnished
by the Retirement Committee and shall become effective only when filed with the
Retirement Committee. Except as otherwise provided in the applicable Appendix,
if the Member survives all primary and contingent Beneficiaries or if the Member
dies without a valid beneficiary designation, any death benefits shall be paid
to his surviving Spouse, or if none, to his estate.

(b)
Proof of Death. A copy of the Member’s death certificate shall be sufficient
proof of death for purposes of this Plan, and the Retirement Committee shall be
fully protected in relying thereon. In the absence of a death certificate, the
Retirement Committee may rely on such other evidence of death as it deems
necessary or appropriate.

(c)
120-Hour Survival Requirement. A Beneficiary who does not survive the Member by
at least 120 hours shall be deemed to have predeceased the Member. Any benefit
payable to such Beneficiary shall be paid to the next designated Beneficiary, or
if there is no Beneficiary shall be paid pursuant to paragraph (a) above.

2.5    Pension Payout Rules
(a)
Commencement of Payment. Except as otherwise provided in the applicable
Appendix, payment of a Member’s Pension shall begin as soon as administratively
practicable following the later of (i) the Member’s 65th birthday, or (ii) the
date he terminates service with the Employer and all Affiliated Employers (but
not more than 60 days after the close of the Plan Year in which the later of (i)
or (ii) occurs).

(b)
Mandatory Distribution Under Section 401(a)(9) of the Code. Notwithstanding any
provisions of the Plan to the contrary, a Member’s Pension shall commence no
later than his Required Beginning Date.

2.6    Distribution Limitation
Notwithstanding any other provisions of the Plan, all distributions from the
Plan shall conform to the regulations issued under Section 401(a)(9) of the
Code, including the incidental death benefit provisions of Section 401(a)(9) of
the Code. Further, such regulations shall override any Plan provision that is
inconsistent with Section 401(a)(9) of the Code. If a Member dies after Pension
payments have commenced, any payments continuing on to his Spouse or Beneficiary
shall be distributed at least as rapidly as under the method of distribution
being used as of the Member’s date of death. With respect to

13
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




distributions under the Plan made on or after January 1, 2001 (“New Reg
Effective Date”) for calendar years beginning on or after January 1, 2001 and
prior to January 1, 2006, the Plan will apply the minimum distribution
requirements of Section 401(a)(9) of the Code in accordance with the regulations
under Section 401(a)(9) of the Code that were proposed on January 17, 2001 (the
“2001 Proposed Regulations”), notwithstanding any provision of the Plan to the
contrary. If the total amount of required minimum distributions made to a Member
for 2001 prior to the New Reg Effective Date are equal to or greater than the
amount of required minimum distributions determined under the 2001 Proposed
Regulations, then no additional distributions are required for such Member for
2001 on or after such date. If the total amount of required minimum
distributions made to a Member for 2001 prior to the New Reg Effective Date are
less than the amount determined under the 2001 Proposed Regulations, then the
amount of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 Proposed Regulations.
With respect to Pensions commencing on or after January 1, 2006, the following
rules shall apply:
(a)
Any additional benefits accruing to a Member in a calendar year after the first
distribution calendar year will be distributed beginning as of the first payment
interval ending in the calendar year immediately following the calendar year in
which such amounts accrue.

(b)
If a Member’s Pension is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a non-Spouse Beneficiary, annuity
payments to be made on or after the Member’s Required Beginning Date to the
Beneficiary after the Member’s death must not at any time exceed the applicable
percentage of the annuity payment for such period that would have been payable
to the Member using the table set forth in Q&A-2 of Section 1.401(a)(9)-6 of the
U.S. Treasury Department regulations. If the Annuity Starting Date occurs in a
calendar year which precedes the calendar year in which the Member reaches age
70, in determining the applicable percentage, the Member/Beneficiary’s age
difference is reduced by the number of years that the Member is younger than age
70 on the Member’s birthday in the calendar year that contains the Annuity
Starting Date.

(c)
If the Member’s Pension is being distributed in the form of a period certain and
life annuity option, the period certain may not exceed the applicable
distribution period for the Member under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations for the
calendar year that contains the Annuity Starting Date. If the Annuity Starting
Date precedes the year in which the Member reaches age 70, the applicable
distribution period for the Member is the distribution period for age 70 under
the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the U. S.
Treasury Department regulations plus the excess of 70 over the age of the Member
as of the Member’s birthday in the year that contains the Annuity Starting Date.


14
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(d)
For purposes of this Section, the following definitions shall apply:

(i)
“Beneficiary” means an individual other than the Member’s Spouse who is
designated to receive survivor benefits under a joint and survivor annuity or a
period certain annuity as an optional form of payment. Such Beneficiary shall
constitute the designated beneficiary as such term is used under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the U. S. Treasury
Department regulations.

(ii)
“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before a Member’s death,
the first distribution calendar year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date.

(iii)
“Life expectancy” is life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations.

2.7    Suspension of Benefits
(a)
Suspension. Subject to the provisions of the applicable Appendix, a Member’s
benefits shall, for purposes of this Section, be deemed to have been suspended
for any month in which the Member remains employed after reaching his Normal
Retirement Date and before reaching his Required Beginning Date.

Upon subsequent retirement, the late retirement benefit payable with respect to
any Member whose benefit has been suspended following his attainment of his
Normal Retirement Date shall be an immediate benefit beginning as of the first
day of the month following the Member’s late retirement date (unless the Member
elects a later commencement date) and shall be equal to the greater of (i) the
amount determined in accordance with the provisions of the applicable Appendix
as of his late retirement date, or (ii) an amount which is of Equivalent
Actuarial Value to the benefit to which the Member would have been entitled
under the provisions of the applicable Appendix if he had retired on his Normal
Retirement Date, recomputed as of the first day of each subsequent Plan Year
(and as of his actual late retirement date) as if each such date were the
Member’s late retirement date. The resulting retirement benefit shall then be
reduced by the Equivalent Actuarial Value of any payments made with respect to
the Member’s retirement benefit after his Normal Retirement Date. In the event
the Member elects to defer payment beyond his late retirement date (but in no
event later than his Required Beginning Date), the Member’s benefit shall be of
Equivalent Actuarial Value to the benefit otherwise payable as of his late
retirement date.
Benefits of a Member in pay status shall be suspended if the Member is
re-employed by the Employer or an Affiliated Employer but only for those
calendar months in which he completes at least 40 Hours of Service as an
Eligible Employee. Upon his

15
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




subsequent retirement, his eligibility for a benefit and the amount of the
benefit shall be determined and calculated as if he were then first retired. In
no event shall such benefit be less than the benefit received by the Member upon
his original retirement. The benefit, as so determined, shall be reduced
actuarially for the amount of any benefits paid prior to his Normal Retirement
Date by reason of the previous retirement. If any payment that could have been
suspended under this Section is paid to the Member, subsequent benefit payments
shall be offset by that amount; provided however, that except for any offset
applied to the initial payment upon resumption of benefit payments, the offset
will be spread over subsequent payments so that no single monthly benefit
payment is reduced by more than 25%.
(b)
Amount Suspended. The amount suspended shall be an amount equal to the monthly
benefit payment that would have otherwise been payable, but not more than would
have been payable as a single life annuity.

(c)
Resumption of Payment. If benefit payments have been suspended, then, unless a
Member elects a later commencement date pursuant to the provisions of the
applicable Appendix, payments shall resume no later than the first day of the
third calendar month in which the Employee ceases to be employed or, if earlier,
the Employee’s Required Beginning Date. The initial payment upon resumption
shall include (i) the payment scheduled to be made in the calendar month when
payments resume and (ii) any amounts withheld during the period between the
cessation of employment and the resumption of payments, less any offset provided
under paragraph (a) above.

(d)
Exception; Waiver of Participation. A retired Member who is re-employed as an
Eligible Employee may elect to waive participation in the Plan with the consent
of his Spouse. All such waivers shall be in writing on a form furnished by the
Retirement Committee, and all spousal consents shall satisfy the requirements of
Section 2.3(a)(ii). Such a Member shall continue to receive his benefit payments
and shall accrue no additional benefits under the Plan. A Member who has waived
participation may later elect to participate if he then satisfies the
requirements for participation by filing a written notice with the Retirement
Committee. His benefit shall then be suspended under this Section for each
subsequent calendar month in which he completes at least 40 Hours of Service as
an Eligible Employee.

2.8    Direct Rollovers
(a)
Elective Rollovers. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a distributee’s election under this Section, a
distributee may elect, at the time and in the manner prescribed by the
Retirement Committee, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.

(b)
Mandatory Rollovers. Notwithstanding any provision of the Plan to the contrary,
effective March 28, 2005 if the present value of the Member’s Accrued Benefit


16
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




amounts to at least $1,000 but not more than $5,000, and if the Member fails to
make an affirmative election to either receive the lump sum payment in cash or
have it directly rolled over to an eligible retirement plan pursuant to the
provisions of paragraph (a) within such election period as shall be prescribed
by the Retirement Committee, the Retirement Committee shall direct the Trustee
to transfer such lump sum payment to an individual retirement plan (within the
meaning of Section 7701(a)(37) of the Code) (“IRA”) selected by the Retirement
Committee. The IRA shall be maintained for the exclusive benefit of the Member
on whose behalf such transfer is made. The transfer shall occur as soon as
practicable following the end of the election period. The funds in the IRA shall
be invested in an investment product designed to preserve principal and provide
a reasonable rate of return, whether or not such return is guaranteed,
consistent with liquidity, as determined from time to time by the Retirement
Committee. In implementing the provisions of this paragraph, the Retirement
Committee shall:
(i)
enter into a written agreement with each IRA provider setting forth the terms
and conditions applicable to the establishment and maintenance of the IRAs in
conformity with applicable law;

(ii)
furnish Members with notice of the Plan’s automatic rollover provisions,
including, but not limited to, a description of the nature of the investment
product in which the assets of the IRA will be invested and how the fees and
expenses attendant to the IRA will be allocated, and a statement that a Member
may roll over the assets of the IRA to another eligible retirement plan. Such
notice shall be provided to Members in such time and form as shall be prescribed
by the Retirement Committee in accordance with applicable law; and

(iii)
fulfill such other requirements of the safe harbor contained in Department of
Labor Regulation Section 2550.404a-2 and, if applicable, the conditions of
Department of Labor Prohibited Transaction Class Exemption 2004-16.

(c)
Definitions. The following definitions apply to the terms used in this Section:

(i)
“Eligible rollover distribution” means any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include:

(A)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of 10 years or more;

(B)
any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;


17
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(C)
any after-tax amount unless such amount is rolled over or transferred (i.e.,
directly rolled) to an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, or, effective on or after January 1, 2008, a Roth individual retirement
account described in Section 408A(b) of the Code; or transferred (i.e., directly
rolled over) to:

(1)
a qualified defined contribution plan described in Section 401(a) of the Code;

(2)
effective on and after January 1, 2007, any qualified plan described in Section
401(a) of the Code; or

(3)
effective on and after January 1, 2007, an annuity plan described in Section
403(b) of the Code,

provided that a plan described in subparagraph (1), (2) or (3) agrees to
separately account for such after-tax amount and earnings thereon.
(ii)
“Eligible retirement plan” means any of the following types of plans that accept
the distributee’s eligible rollover distribution:

(A)
a qualified plan described in Section 401(a) of the Code;

(B)
an annuity plan described in Section 403(a) of the Code;

(C)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code, respectively;

(D)
effective January 1, 2002, an annuity contract described in Section 403(b) of
the Code;

(E)
effective January 1, 2002, an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan; and

(F)
effective January 1, 2008, a Roth IRA described in Section 408A of the Code.

(iii)
“Distributee” means an employee or former employee. In addition, solely for
purposes of paragraph (a) above, the employee’s or former employee’s surviving
Spouse and the employee’s or former employee’s Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order


18
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




as defined in Section 414(p) of the Code are distributees with regard to the
interest of the Spouse or former Spouse.
(iv)
“Direct rollover” means a payment by the Plan to the eligible retirement plan
specified by the distributee.

(d)
Non-Spouse Beneficiary Rollover.    Notwithstanding any provision of this
Section to the contrary, effective as of January 1, 2010, the non-Spouse
Beneficiary of a deceased Member may elect, at the time and in the manner
prescribed by the Retirement Committee, to directly roll over any portion of a
distribution that would constitute an eligible rollover distribution if it were
made to a Member, Spouse or alternate payee, provided such direct rollover is
made to an individual retirement account described in Section 408(a) of the
Code, an individual retirement annuity described in Section 408(b) of the Code,
or a Roth IRA described in Section 408A of the Code (collectively, “IRA”) that
is established on behalf of the non-Spouse Beneficiary and that will be treated
as an inherited IRA pursuant to the provisions of Sections 402(c)(11) and
408(d)(3)(C)(ii) of the Code. Distributions under this paragraph that would have
been eligible rollover distributions if made to a Member, surviving spouse or
alternate payee will be treated as eligible rollover distributions for all
purposes under the Code, regardless of whether the non-spouse Beneficiary elects
to directly roll over such distribution.

2.9    Special Commencement Right During 2014
Notwithstanding anything in (i) Section 2.3, or (ii) Article 5 or Article 6 of
the applicable Appendix to the contrary, certain Members may elect to commence
their Pension with an Annuity Starting Date on the Special Annuity Starting Date
(as defined below), in accordance with this Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Participant. An “Eligible Participant” is a vested Member who meets all
of the following requirements:

(A)
The Member had a termination of employment with the Employer and all Affiliated
Employers with a vested Pension prior to April 1, 2014 and has not been
reemployed by the Employer or an Affiliated Employer on or before the Special
Annuity Starting Date;

(B)
The Member is not receiving benefits under a long-term disability plan of the
Employer or an Affiliated Employer;

(C)
The Member has not attained his or her Normal Retirement Date on or before the
Special Annuity Starting Date;


19
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(D)
The Member has not commenced his or her benefit as of an Annuity Starting Date
prior to the Special Annuity Starting Date;

(E)
No portion of the Member’s Accrued Benefit is subject to a qualified domestic
relations order or other lien that is in effect or pending as of the Special
Annuity Starting Date;

(F)
As of the Special Annuity Starting Date, the Member had not deceased; and

(G)
The Equivalent Actuarial Value of the Member’s Accrued Benefit determined as of
November 1, 2014 is no greater than $50,000.

(ii)
Special Annuity Starting Date. The “Special Annuity Starting Date” means
November 1, 2014.

(iii)
Window Election Period. The “Window Election Period” means the period beginning
on August 18, 2014 and ending on October 3, 2014.

(b)
Payment Options for Eligible Participants. The following provisions apply to
Eligible Participants who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Participant. An Eligible Participant who, as of the Special
Annuity Starting Date, is eligible to commence an early retirement Pension under
Section 5.3 of the applicable Appendix or a vested Pension under Section 5.5 of
the applicable Appendix as of the Special Annuity Starting Date, may elect to
receive his or her Pension benefit in the form of a lump-sum payment pursuant to
this Section or in any form of benefit otherwise available to the Eligible
Participant under Section 6.2 of the applicable Appendix.

(ii)
Non-Retirement-Eligible Participant. An Eligible Participant who, as of the
Special Annuity Starting Date, is otherwise not eligible to commence his benefit
as of the Special Annuity Starting Date, may elect to receive his or her Pension
benefit in the form of a:

(A)
lump-sum payment pursuant to this Section,

(B)
single life annuity under Section 6.2(a) of the applicable Appendix,

(C)
if the Eligible Participant is married on the Special Annuity Starting Date, a
Qualified Joint and Survivor Annuity, or

(D)
if the Eligible Participant is married on the Special Annuity Starting Date, a
75% joint and survivor annuity under Section 6.2(c) of the applicable Appendix
with the Eligible Participant’s Spouse as his Beneficiary.


20
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(iii)
Spousal Consent Requirements. An Eligible Participant’s election to waive the
normal form of benefit under Section 6.1(b) of the applicable Appendix is
subject to the spousal consent requirements of Section 2.3(a)(ii).

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Participant. With respect to an Eligible Participant
described in subsection (b)(i) hereof, the benefit payable under this Section
shall be calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Participant. With respect to an Eligible Participant
described in subsection (b)(ii) hereof, the benefit payable under this Section
shall be of Equivalent Actuarial Value to the Eligible Participant’s Accrued
Benefit using the actuarial assumptions for calculating lump sums.

(d)
Election Procedures. An Eligible Participant’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Participant’s election to receive payment
under this Section must be postmarked no later than the last day of the Window
Election Period, unless a later date is required by law due to a delay in the
delivery of the election notice to the Eligible Participant. An Eligible
Participant who does not notify the Retirement Committee of a change in his or
her address by the date established by the Retirement Committee in order for the
Eligible Participant to commence a benefit with an Annuity Starting Date on the
Special Annuity Starting Date, shall not be eligible to commence his benefit
under this Section. An Eligible Participant who does not submit a completed
election form (including any applicable spousal consent) in accordance with this
subsection (d) may commence benefits only at the time and in the form determined
under the Plan without regard to this Section.




21
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 3    . GOVERNMENTAL RESTRICTIONS
3.1    Maximum Annual Compensation Limitation
In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the
compensation taken into account for the appropriate time period shall not exceed
the compensation limit in effect for the calendar year in which the time period
begins. For Plan Years beginning before January 1, 1994, the compensation limit
is $200,000, as adjusted by the Secretary of the Treasury for cost‑of‑living
increases. For Plan Years beginning on or after January 1, 1994 and before
January 1 2002, the annual compensation limit is $150,000, as adjusted by the
Secretary of the Treasury for cost‑of‑living increases. For Plan Years beginning
on and after January 1, 2002, the compensation limit is $200,000, as adjusted by
the Secretary of the Treasury for cost‑of‑living increases. The cost‑of‑living
adjustment in effect for a calendar year applies to any period, not exceeding
12 months, over which compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than 12 months, the annual compensation limit will be multiplied by a fraction,
the numerator of which is the number of months in the determination period, and
the denominator of which is 12. Any reference in this Plan to the limitation
under Section 401(a)(17) of the Code shall mean the annual compensation limit
set forth in this provision. If compensation for any prior determination period
is taken into account in determining an employee’s benefits accruing in the
current Plan Year, the compensation for that prior determination period is
subject to the annual compensation limit in effect for that prior determination
period. For purposes of determining benefit accruals in a Plan Year beginning on
or after January 1, 1994, but prior to January 1, 2002, compensation for any
determination periods beginning prior to the first Plan Year beginning on or
after January 1, 1994 shall be limited to the annual compensation limit of
$150,000. For purposes of determining benefit accruals in Plan Years beginning
on or after January 1, 2002, compensation for any determination periods
beginning prior to January 1, 2002 shall be limited to the annual compensation
limit of $200,000.
Unless otherwise provided under the Plan, each Code Section 401(a)(17)
employee’s accrued benefit under this Plan will be the greater of the accrued
benefit determined for the employee under (a) or (b) below:
(a)
the employee’s accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the employee’s total years of service taken into account under the Plan for
the purposes of benefit accruals, or

(b)
the sum of:

(i)
the employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with Treasury Regulations
Section 1.401(a)(4)‑13, and


22
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(ii)
the employee’s accrued benefit determined under the benefit formula applicable
for the Plan Year beginning on or after January 1, 1994, as applied to the
employee’s years of service credited to the employee for Plan Years beginning on
or after January 1, 1994, for purposes of benefit accruals.

A “Code Section 401(a)(17) employee” means an employee whose current accrued
benefits as of a date on or after the first day of the first Plan Year beginning
on or after January 1, 1994, is based on compensation for a year beginning prior
to the first day of the first Plan Year beginning on or after January 1, 1994,
that exceeded $150,000.
3.2    Code Section 415 Limitations—Maximum Annual Pension
(a)
Maximum Pension. Notwithstanding any provisions of the Plan to the contrary, the
benefits accrued by and payable to or on behalf of a Member under the Plan shall
be subject to the maximum limitations set forth in Section 415 of the Code and
any regulations or rulings issued thereunder. The increased limitations of
Section 415(b) of the Code effective on and after January 1, 2002 shall apply to
all current and former Members (with benefits limited by Section 415(b) of the
Code) who have an Accrued Benefit under the Plan immediately prior to
January 1, 2002 (other than an Accrued Benefit resulting from a benefit increase
solely as a result of the increases in limitations under Section 415(b) of the
Code) and whose Annuity Starting Date occurs on or after January 1, 2002.

(b)
Adjustment of Benefit and Maximum Dollar Limitation. If the benefit payable
under the Plan would (but for this Section) exceed the limitations of Section
415 of the Code by reason of a benefit payable under another defined benefit
plan aggregated with this Plan under Section 415(f) of the Code, the benefit
under this Plan shall be reduced only after all reductions have been made under
such other plan. As of January 1 of each calendar year beginning on or after
January 1, 2002, the maximum dollar limitation shall be adjusted as indexed.
Such adjustment of the maximum dollar limitation shall not apply to retired
Members.

(c)
Limitation Year. For purposes of this Section, the limitation year shall be the
calendar year.

(d)
Definition of Compensation. The term “compensation” for purposes of applying the
applicable limitations under Section 415 of the Code with respect to any Member
shall mean Statutory Compensation.

3.3    Top-Heavy Provisions
(a)
Definitions. The following definitions apply to the terms used in this Section:

(i)
“Applicable Determination Date” means the last day of the preceding Plan Year;


23
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(ii)
“Applicable Valuation Date” means the date within the preceding Plan Year as of
which annual Plan costs are or would be computed for minimum funding purposes;

(iii)
“Average Statutory Compensation” means the average annual Statutory Compensation
of a Member for the five consecutive years of his Vesting Service after December
31, 1983 during which he received the greatest aggregate remuneration from the
Employer or an Affiliated Employer, excluding any Statutory Compensation for
service after the last Plan Year with respect to which the Plan is top-heavy;

(iv)
“Key Employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the applicable
determination date was an officer of the Employer or an Affiliated Employer
having Statutory Compensation greater than $130,000 (as adjusted under Section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002), a
5-percent owner (as defined in Section 416(i)(1)(B)(i) of the Code) of the
Employer or an Affiliated Employer, or a 1-percent owner (as defined in Section
416(i)(1)(B)(ii) of the Code) of the Employer or an Affiliated Employer having
Statutory Compensation greater than $150,000 (the determination of who is a key
employee shall be made in accordance with Section 416(i) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder);

(v)
“Non-Key Employee” means any employee who is not a Key Employee;

(vi)
“Permissive Aggregation Group” means each plan in the Required Aggregation Group
and any other qualified plan(s) of the Employer or an Affiliated Employer in
which all members are non-key employees, if the resulting aggregation group
continues to meet the requirements of Sections 401(a)(4) and 410 of the Code;

(vii)
“Required Aggregation Group” means each other qualified plan of the Employer or
an Affiliated Employer (including plans that terminated within the five-year
period ending on the determination date) in which there are members who are key
employees or which enables the Plan to meet the requirements of Section
401(a)(4) or 410 of the Code; and

(viii)
“Top-Heavy Ratio” means the ratio of (A) the present value of the cumulative
Accrued Benefits under the Plan for key employees to (B) the present value of
the cumulative Accrued Benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Employer or any Affiliated Employer at any time during the one-year
period ending on the applicable determination date, any accrued benefit for such
individual (and the account of such individual) shall not be taken into account;
and provided further, that the present values of


24
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Accrued Benefits under the Plan for an employee as of the applicable
determination date shall be increased by the distributions made with respect to
the employee under the Plan and any plan aggregated with the Plan under Section
416(g)(2) of the Code during the one-year period (five-year period in the case
of a distribution made for a reason other than severance from employment, death,
or disability) ending on the applicable determination date and any distributions
made with respect to the employee under a terminated plan which, had it not been
terminated, would have been in the required aggregation group.
(b)
Determination of Top Heavy Status.

(i)
The Plan shall be “top-heavy” if, as of the Applicable Determination Date, the
Top-Heavy Ratio exceeds 60 percent. The Top-Heavy Ratio shall be determined as
of the Applicable Valuation Date in accordance with Sections 416(g)(3) and
(4)(B) of the Code on the basis of the interest rate and mortality table used in
the actuarial valuation for the Plan for the applicable Plan Year.

(ii)
For purposes of determining whether the Plan is top-heavy, the present value of
accrued benefits under the Plan will be combined with the present value of
accrued benefits or account balances under each other plan in the Required
Aggregation Group. In the Employer’s discretion, accrued benefits or account
balances under each plan in the Required Aggregation Group may be combined with
the present value of accrued benefits or account balances under any other
qualified plan(s) in the Permissive Aggregation Group.

(iii)
The accrued benefit of a Non-Key Employee under the Plan or any other defined
benefit plan in the aggregation group shall be:

(A)
determined under the method, if any, that uniformly applies for accrual purposes
under all plans maintained by the Employer or an Affiliated Employer, or

(B)
if there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule described in
Section 411(b)(1)(C) of the Code.

(c)
Consequences of Being Top Heavy. The following provisions shall be applicable to
Members of Appendix 1 for any calendar year with respect to which the Plan is
top-heavy:

(i)
In lieu of the vesting requirements specified in Appendix 1, a Member shall be
vested in, and have a nonforfeitable right to, a percentage of his Accrued
Benefit determined in accordance with the provisions of Appendix 1 and
subparagraph (ii) below, as set forth in the following vesting schedule:


25
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Years of Vesting Service
Percentage Vested
Less than 2 years
2 years
3 years
4 years
5 or more years
0%
20%
40%
60%
100%



(ii)
The Accrued Benefit of a Member under Appendix 1 who is a Non-Key Employee shall
not be less than two percent of his Average Statutory Compensation multiplied by
the number of years of his Vesting Service, during the calendar years for which
the Plan is top-heavy, but not in excess of 10. For purposes of the preceding
sentence, years of Vesting Service shall be disregarded to the extent that such
years of Vesting Service occur during a Plan Year when the Plan benefits (within
the meaning of Section 410(b) of the Code) no key employee or former key
employee. Such minimum benefit shall be payable at a Member’s Normal Retirement
Date. If payments commence at a time other than the Member’s Normal Retirement
Date, the minimum Accrued Benefit shall be of Equivalent Actuarial Value to such
minimum benefit.

(d)
Cessation of Top Heavy Status. If the Plan is top-heavy with respect to a Plan
Year and ceases to be top-heavy for a subsequent Plan Year, the following
provisions shall be applicable:

(i)
The Accrued Benefit in any such subsequent Plan Year shall not be less than the
minimum Accrued Benefit provided in subparagraph (c)(ii) above, computed as of
the end of the most recent Plan Year for which the Plan was top-heavy.

(ii)
If a Member has completed three years of Vesting Service on or before the last
day of the most recent Plan Year for which the Plan was top-heavy, the vesting
schedule set forth in subparagraph (c)(i) above shall continue to be applicable.

(iii)
If a Member has completed less than three years of Vesting Service on or before
the last day of the most recent Plan Year for which the Plan was top-heavy, the
vesting provisions of subparagraph (c)(i) above shall continue to be applicable
to the portion of his Accrued Benefit determined as of the last day of the Plan
Year in which the Plan was top-heavy, and Section 5.5 of Appendix 1 shall again
be applicable with respect to the remaining portion of his Accrued Benefit;
provided, however, that in no event shall the vested percentage of such
remaining portion be less than the percentage determined under subparagraph
(c)(i) above as of the last day of the most recent Plan Year for which the Plan
was top-heavy.


26
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




3.4    Limitation on Highly Compensated Employees and on High-25 Employees
(a)
When This Section Applies. The provisions of this Section shall apply:

(i)
in the event the Plan is terminated, to any Member who is a Highly Compensated
Employee or Highly Compensated Former Employee, and

(ii)
in any other event, to any Member who is one of the 25 Highly Compensated
Employees or Highly Compensated Former Employees of the Employer or an
Affiliated Employer with the greatest Statutory Compensation in any Plan Year.

The amount of the annual payments to any one of the Members to whom this Section
applies shall not be greater than the amount that would be paid on behalf of the
Member under a single life annuity that is of Equivalent Actuarial Value to the
sum of the Member’s accrued benefit and the Member’s other benefits under the
Plan.
(b)
When This Section Does Not Apply. The provisions of this Section shall not apply
if:

(i)
after taking into account payment of all benefits payable to or on behalf of the
Member to whom this Section applies, the value of Plan assets equals or exceeds
110 per cent of the value of current liabilities (as that term is defined in
Section 412(l)(7) of the Code) of the Plan,

(ii)
after taking into account the value of all benefits payable to or on behalf of
the Member to whom this Section applies is less than one per cent of the value
of current liabilities of the Plan, or

(iii)
the value of the benefits payable to or on behalf of the Member to whom this
Section applies does not exceed the amount described in Section 411(a)(11)(A) of
the Code.

(c)
Repayment of Lump Sum Distributions. To the extent permitted by law, if any
Member to whom subparagraph (a)(ii) applies elects to receive a lump sum payment
in lieu of his Pension and this Section is applicable, the Member shall be
entitled to receive his benefit in full. However, the Member must agree to repay
to the Plan any portion of the lump sum payment which would otherwise be
restricted and must provide adequate security to guarantee that repayment in
accordance with rules established by the Internal Revenue Service.

(d)
Termination of Plan. Notwithstanding the above, in the event the Plan is
terminated, the restrictions of this Section shall not be applicable if the
benefits payable to any Highly Compensated Employee and any Highly Compensated
Former Employee is limited to a benefit that is nondiscriminatory under
Section 401(a)(4) of the Code.


27
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(e)
Definitions. For purposes this Section, the following terms shall have the
following meanings:

(i)
“Highly Compensated Employee” means for a Plan Year any employee of the Employer
or an Affiliated Employer (whether or not eligible for membership in the Plan)
who:

(A)
was a 5-percent owner (as defined in Section 416(i) of the Code) for such Plan
Year or the prior Plan Year; or

(B)
for the preceding Plan Year received Statutory Compensation in excess of
$80,000, and was among the highest 20 percent of employees for the preceding
Plan Year when ranked by Statutory Compensation paid for that year excluding,
for purposes of determining the number of such employees, such employees as the
Retirement Committee may determine on a consistent basis pursuant to
Section 414(q) of the Code. The $80,000 dollar amount in the preceding sentence
shall be adjusted from time to time for cost of living in accordance with
Section 414(q) of the Code.

Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliated Employer which
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section.
The Employer’s top-paid election as described above, shall be used consistently
in determining Highly Compensated Employees for determination years of all
employee benefit plans of the Employer and Affiliated Employers for which
Section 414(q) of the Code applies (other than a multiemployer plan) that begin
with or within the same calendar year, until such election is changed by Plan
amendment in accordance with IRS requirements. The $80,000 dollar amount in the
preceding sentence shall be adjusted from time to time for cost of living in
accordance with Section 414(q) of the Code.
The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Section
inconsistent therewith.
(ii)
“Highly Compensated Former Employee” means for a Plan Year any former employee
of the Employer or an Affiliated Employer who had terminated employment prior to
the Plan Year and who was a Highly Compensated Employee for either the year of
termination or any Plan Year ending on or after the employee’s 55th birthday.


28
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(f)
When This Section is Ineffective. If it should subsequently be determined by
statute, court decision acquiesced in by the Commissioner of the Internal
Revenue Service, or ruling by the Commissioner of the Internal Revenue Service,
that the provisions of this Section are no longer necessary to qualify the Plan
under the Code, this Section shall be ineffective without the necessity of
further amendment to the Plan.


29
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 4    . CONTRIBUTIONS
4.1    Employer Contributions
It is the intention of the Employer to continue the Plan, make the contributions
that are necessary to maintain the Plan on a sound actuarial basis, and meet the
minimum funding standards prescribed by law. However, subject to the provisions
of Article 8, the Employer may discontinue its contributions for any reason at
any time. Any forfeitures shall be used to reduce the Employer’s contributions
otherwise payable.
4.2    Return of Contributions
(a)
Employer contributions to the Plan are conditioned upon their deductibility
under Section 404 of the Code. If all or part of the Employer’s deductions for
contributions to the Plan are disallowed by the Internal Revenue Service, the
portion of the contributions to which that disallowance applies shall be
returned to the Employer without interest, but reduced by any investment loss
attributable to those contributions. The return shall be made within one year
after the date of the disallowance of deduction.

(b)
The Employer may recover without interest the amount of its contributions to the
Plan made on account of a mistake-of-fact, reduced by any investment loss
attributable to those contributions, provided recovery is made within one year
after the date of those contributions.

4.3    Member Contributions
No contributions shall be accepted from any Member.

30
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 5    . ADMINISTRATION OF PLAN
5.1    Adoption of Charter
The Board of Directors may adopt a Charter which sets forth procedures regarding
the governance and maintenance of the Retirement Committee and, to the extent
not inconsistent with the Plan, the rights, duties, and responsibilities of the
Retirement Committee with respect to the Plan.
5.2    Administration of Retirement Committee
The Retirement Committee will have all rights, duties and responsibilities as
provided in the Charter and the Plan, and will be governed and maintained in
accordance with the Charter.
5.3    Authority of Retirement Committee
Subject to the limitations of the Plan, the Retirement Committee shall establish
rules for the administration of the Plan and the transaction of its business.
All actions of the Retirement Committee shall be in accordance with the Charter.
The Retirement Committee, in addition to such duties and powers as provided in
the Charter, shall maintain accounts reflecting the financial transactions of
the Plan, and shall recommend, implement and monitor investment policy
guidelines and objectives as approved by the Board of Directors. The Retirement
Committee shall submit a report periodically to the Board of Directors giving
the status of the Fund regarding the satisfaction of the investment objectives.
The Retirement Committee shall have discretionary authority to determine
eligibility for benefits and to construe the terms of the Plan, which shall
include, but not be limited to, determination of:
(a)    an individual’s eligibility for Plan participation,
(b)    the right to and amount of any benefit payable under the Plan, and
(c)    the date on which any individual ceases to be a Member.
The Retirement Committee shall have discretionary authority to decide disputed
claims in accordance with its interpretation of the terms of the Plan. The
determination of the Retirement Committee as to any disputed question or claim
shall be conclusive and final.
5.4    Prudent Conduct
The members of the Retirement Committee shall use that degree of care, skill,
prudence and diligence that a prudent person acting in a like capacity and
familiar with such matters would use in the conduct of a similar situation.
5.5    Actuary

31
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




The Retirement Committee shall maintain such data as may be necessary for
actuarial valuations of the liabilities of the Plan. At the request of the Board
of Directors, the Retirement Committee shall submit a report each year to the
Board of Directors, giving a brief account of the operation of the Plan during
the past year, and a copy of that report shall be filed in the office of the
Plan, where it shall be open to inspection by any Member of the Plan. As an aid
to the Retirement Committee in fixing the rate of contributions payable to the
Plan, the actuary designated by the Retirement Committee shall prepare annual
actuarial valuations of the contingent assets and liabilities of the Plan, and
shall submit to the Retirement Committee the recommended Employer contribution.
5.6    Service in More Than One Fiduciary Capacity
Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the Funds of the Plan.
5.7    Limitation of Liability
The Employer, the Board of Directors, the members of the Retirement Committee,
and any officer, employee or agent of the Employer shall not incur any liability
individually or on behalf of any other individuals, or on behalf of the Employer
for any act, or failure to act, made in good faith in relation to the Plan or
the Funds of the Plan. However, this limitation shall not act to relieve any
such individual or the Employer from a responsibility or liability for any
breach of fiduciary responsibility, obligation or duty under Part 4, Title I of
ERISA.
5.8    Indemnification
The Employer, the members of the Retirement Committee, the Board of Directors,
and the officers, employees and agents of the Employer shall be indemnified
against any and all liabilities arising by reason of any act, or failure to act,
in relation to the Plan or the Funds of the Plan, including, without limitation,
expenses reasonably incurred in the defense of any claim relating to the Plan or
the Funds of the Plan, and any and all amounts paid in any compromise or
settlement relating to the Plan or the Funds of the Plan, except for actions or
failures to act made in bad faith. The foregoing indemnification shall be made
from the Funds of the Plan to the extent of those Funds and to the extent
permitted under applicable law; otherwise, from the assets of the Employer.
5.9    Expenses of Administration
All expenses that arise in connection with the administration of the Plan,
including but not limited to, the compensation of the Trustee, administrative
expenses and proper charges and disbursements of the Trustee and compensation
and other expenses and charges of any actuary, counsel, accountant, specialist,
or other person who has been retained by the Employer or the Retirement
Committee in connection with the administration thereof, shall be paid from the
Funds of the Plan held by the Trustee under the trust agreement or insurance or
annuity contract adopted for use in implementing the Plan to the extent not paid
by the Employer.

32
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 6    . MANAGEMENT OF FUNDS
6.1    Trustee
All the Funds of the Plan shall be held by a Trustee, or Trustees, appointed
from time to time by the Retirement Committee under a Trust Agreement adopted,
or as amended, by the Retirement Committee for use in providing the benefits of
the Plan and paying its expenses not paid directly by the Employer. The Employer
shall have no liability for the payment of benefits under the Plan or for the
administration of the Funds paid over to the Trustee or Trustees.
6.2    Exclusive Benefit Rule
Except as otherwise provided in the Plan, no part of the corpus or income of the
Funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons entitled to benefits under the
Plan, before the satisfaction of all liabilities with respect to them. No person
shall have any interest in, or right to, any part of the earnings of the Funds
of the Plan, or any interest in, or right to, any part of the assets held under
the Plan, except as and to the extent expressly provided in the Plan.
6.3    Appointment of Investment Manager
Except as provided in this Section, the Trustee shall have the power and
authority to manage and invest the assets of the trust. The Retirement Committee
may, at its discretion, appoint one or more investment managers (within the
meaning of Section 3(38) of ERISA) to manage (including the power to acquire and
dispose of) all or part of the assets of the Plan, as the Retirement Committee
shall designate. In that event, authority over and responsibility for the
management of the assets so designated shall be the sole responsibility of that
investment manager and shall relieve the Trustee of any responsibility therefor.

33
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 7    . GENERAL PROVISIONS
7.1    Nonalienation and Qualified Domestic Relations Orders
(a)
Except as required by any applicable law or paragraphs (b) and (c) below, no
benefit under the Plan shall in any manner be anticipated, assigned or
alienated, and any attempt to do so shall be void. However, payment shall be
made in accordance with the provisions of any judgment, decree, or order which
meets the following conditions:

(i)
creates for, or assigns to, an alternate payee the right to receive all or a
portion of the Member’s benefits under the Plan for the purpose of providing
child support, alimony payments or marital property rights to that alternate
payee;

(ii)
is made pursuant to a state domestic relations law;

(iii)
does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and

(iv)
otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
“qualified domestic relations order (QDRO),” as determined by the Retirement
Committee.

In determining the benefit payable to the alternate payee, the portion of the
Member’s benefit payable to the alternate payee at the date that benefits are
scheduled to commence under the QDRO shall be actuarially adjusted to reflect
the difference in ages between the Member and the alternate payee. The actuarial
adjustment for this purpose, as well as for the purpose of determining the
Equivalent Actuarial Value of a benefit commencing prior to the Member’s Normal
Retirement Date, if applicable, shall be based on the interest rate and
mortality table specified in the applicable Appendix for purposes of converting
a life annuity to an optional form of annuity (other than a level income option)
under the terms of the Plan in effect on the alternate payee’s Annuity Starting
Date. Notwithstanding anything herein to the contrary, if the present value of
any series of payments meeting the criteria set forth in clauses (i) through
(iv) above amounts to $5,000 or less, a lump sum payment of Equivalent Actuarial
Value, shall be made in lieu of the series of payments. Such Equivalent
Actuarial Value shall be determined on the basis of the IRS Interest Rate and
the IRS Mortality Table.
For purposes of the Plan, an “alternate payee” means a spouse, former spouse,
child or dependent of a Member who is entitled, pursuant to a qualified domestic
relations order and the provisions of this paragraph (a), to receive a payment
of all or a portion of a Member’s Accrued Benefit under the Plan.

34
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(b)
A Member’s Pension under the Plan shall be offset by the amount the Member is
required to pay to the Plan under the circumstances set forth in Section
401(a)(13)(C) of the Code.

(c)
A Member’s Pension under the Plan shall be distributed as required because of
the enforcement of a federal tax levy made pursuant to Section 6331 of the Code
or the collection by the United States on a judgment resulting from an unpaid
tax assessment.

7.2    Conditions of Employment Not Affected by Plan
The establishment of the Plan shall not confer upon any Employee or other person
any legal rights to a continuation of employment, nor shall it interfere with
the rights of the Employer to discharge any Employee or to treat him without
regard to the effect which that treatment might have upon him as a Member or
potential Member of the Plan.
7.3    Facility of Payment
If the Retirement Committee shall find that a Member or other person entitled to
a benefit is unable to care for his affairs because of illness or accident, or
because he is a minor, the Retirement Committee may direct that any benefit due
him (unless claim shall have been made for the benefit by a duly appointed legal
representative) be paid to his Spouse, child, parent or other blood relative, or
to a person with whom he resides. Any payment so made shall be a complete
discharge of the liabilities of the Plan for that benefit.
7.4    Information
Each Member or other person entitled to a benefit, before any benefit shall be
payable to him or on his account under the Plan, shall file with the Employer
the information that it shall require to establish his rights and benefits under
the Plan.
7.5    Construction
(a)
The Plan shall be construed, regulated and administered under ERISA, as in
effect from time to time, and the laws of Georgia, except where ERISA controls.

(b)
The masculine pronoun shall include the feminine.

(c)
The titles and headings of the articles and sections in the Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.

(d)
The Retirement Committee shall have full power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be issued or adopted by the Board of Directors, to interpret
the provisions and supervise the administration of the Plan, including the power
to remedy possible ambiguities, inconsistencies or omissions. Such
determinations shall be conclusive.


35
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




7.6    Prevention of Escheat
If the Retirement Committee cannot ascertain the whereabouts of any person to
whom a payment is due under the Plan, the Retirement Committee may, no earlier
than three years from the date such payment is due, mail a notice of such due
and owing payment to the last known address of such person as shown on the
records of the Retirement Committee or the Employer. If such person has not made
written claim for payment within three months of the date of the mailing, the
Retirement Committee may, if it so elects and upon receiving advice from counsel
to the Plan, direct that such payment and all remaining payments otherwise due
such person be canceled on the records of the Plan and the amount thereof
applied to reduce the contributions of the Employer. Upon such cancellation, the
Plan shall have no further liability therefor except that, in the event such
person or his beneficiary later notifies the Retirement Committee of his
whereabouts and requests the payment or payments due to him under the Plan, the
amount so applied shall be paid to him in accordance with the provisions of the
Plan.
7.7    Electronic Transmission of Notices to Members
Notwithstanding any provision of the Plan to the contrary, any notice required
to be distributed to Members, Beneficiaries, and alternate payees pursuant to
the terms of the Plan may, at the direction of the Retirement Committee, be
transmitted electronically to the extent permitted by, and in accordance with
any procedures set forth in, applicable law and regulations.
7.8    Limitation on Benefits In the Event of a Liquidity Shortfall
Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Employer, cease payment during the
period of such liquidity shortfall of (a) any payment in excess of the monthly
amount payable under a single life annuity (plus any social security supplements
described in Section 411(a)(9) of the Code) to any Member or Beneficiary whose
Annuity Starting Date occurs during such period, (b) any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits, or (c)
any other payment specified in regulations promulgated under Section 401(a)(32)
of the Code.
7.9    Funding-Based Limitations on Benefits under Section 436 of the Code
(a)
Limitations Applicable if the Plan’s Adjusted Funding Target Attainment
Percentage (“AFTAP”) is Less Than 80%, but not Less Than 60%. Notwithstanding
any other provisions of the Plan, if the Plan’s AFTAP for a Plan Year is less
than 80% (or would be less than 80% to the extent described in subparagraph
(a)(ii) below) but is not less than 60%, then the limitations set forth in this
paragraph (a) apply.

(i)
50% Limitation on Single-Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Member or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single-sum payment or


36
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




other optional form of benefit that includes a prohibited payment with an
Annuity Starting Date on or after the applicable section 436 measurement date,
and the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, unless the present value of the portion of the benefit
that is being paid in a prohibited payment does not exceed the lesser of:
(A)
50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or

(B)
100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
Regulations Section 1.436-1(d)(3)(iii)(C)).

The limitation set forth in this subparagraph (a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Member. If an optional form
of benefit that is otherwise available under the terms of the Plan is not
available to a Member or Beneficiary as of the Annuity Starting Date because of
the application of the requirements of this subparagraph (a)(i), the Member or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Treasury Regulations Section
1.436-1(d)(3)(iii)(D)). The Member or Beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that Annuity
Starting Date that would satisfy the 50%/PBGC maximum benefit guarantee amount
limitation described in this subparagraph (a)(i), or may elect to defer the
benefit in accordance with any general right to defer commencement of benefits
under the Plan. During a period when the restrictions of this subsection apply
to the Plan, Members and Beneficiaries are permitted to elect payment in any
optional form of benefit otherwise available under the Plan that provides for
the current payment of the unrestricted portion of the benefit (as described in
Treasury Regulations Section 1.436-1(d)(3)(iii)(D)), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as Code Sections 411(a)(11) and 401(a)(9)).
(ii)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the AFTAP for the Plan Year is:

(A)    Less than 80%; or
(B)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the AFTAP.


37
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




The limitation set forth in this subparagraph (a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Members
covered by the amendment.
(b)
Limitations Applicable if the Plan’s AFTAP is Less Than 60%. Notwithstanding any
other provisions of the Plan, if the Plan’s AFTAP for a Plan Year is less than
60% (or would be less than 60% to the extent described in subparagraph (b)(ii)
below), then the limitations in this paragraph (b) apply.

(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Member or Beneficiary is not permitted to elect, and
the Plan shall not pay, a single-sum payment or other optional form of benefit
that includes a prohibited payment with an Annuity Starting Date on or after the
applicable section 436 measurement date, and the Plan shall not make any payment
for the purchase of an irrevocable commitment from an insurer to pay benefits or
any other payment or transfer that is a prohibited payment. The limitation set
forth in this subparagraph (b)(i) does not apply to any payment of a benefit
which under Section 411(a)(11) of the Code may be immediately distributed
without the consent of the Member.

(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the AFTAP for the Plan Year is:

(A)    Less than 60%; or
(B)
60% or more, but would be less than 60% if the AFTAP were redetermined applying
an actuarial assumption that the likelihood of occurrence of the unpredictable
contingent event during the Plan Year is 100%.

(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this subparagraph (b)(iii), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

(c)
Limitations Applicable if the Employer is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Member or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single-sum payment or other optional form of
benefit that includes a prohibited payment with an Annuity Starting Date that
occurs during any period in which the Employer is a debtor in a case under title
11, United States Code,


38
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




or similar federal or state law, except for payments made within a Plan Year
with an Annuity Starting Date that occurs on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s AFTAP for that Plan Year is
not less than 100%. In addition, during such period in which the Employer is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s AFTAP for that Plan Year is not less than 100%. The limitation
set forth in this subparagraph (c) does not apply to any payment of a benefit
which under Section 411(a)(11) of the Code may be immediately distributed
without the consent of the Member.
(d)    Provisions Applicable After Limitations Cease to Apply.
(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
subparagraph (a)(i) or (b)(i), or paragraph (c) applied to the Plan as of a
section 436 measurement date, but that limit no longer applies to the Plan as of
a later section 436 measurement date, then that limitation does not apply to
benefits with Annuity Starting Dates that are on or after that later section 436
measurement date.

(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
subparagraph (b)(iii) applied to the Plan as of a section 436 measurement date,
but that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. In addition, benefit accruals that were not permitted to accrue
because of the application of subparagraph (b)(iii) shall be restored when that
limitation ceases to apply if the continuous period of the limitation was 12
months or less and the Plan’s enrolled actuary certifies that the AFTAP for the
Plan Year would not be less than 60 percent taking into account any restored
benefit accruals for the prior Plan Year. The Plan shall comply with the rules
relating to partial years of participation and the prohibition on double
proration under Department of Labor Regulation 29 C.F.R. Sections 2530.204-2(c)
and (d).

(iii)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of subparagraph (b)(ii), but is permitted to
be paid later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the AFTAP for the Plan Year
that meets the requirements of Treasury Regulations Section
1.436-1(g)(5)(ii)(B)), then that unpredictable contingent


39
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




event benefit shall be paid, retroactive to the period that benefit would have
been payable under the terms of the Plan (determined without regard to
subparagraph (b)(ii)). If the unpredictable contingent event benefit does not
become payable during the Plan Year in accordance with the preceding sentence,
then the Plan is treated as if it does not provide for that benefit.
(iv)
Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of subparagraph (a)(ii) or (b)(iii), but is permitted to take effect
later in the same Plan Year (as a result of additional contributions or pursuant
to the enrolled actuary’s certification of the AFTAP for the Plan Year that
meets the requirements of Treasury Regulations Section 1.436-1(g)(5)(ii)(C)),
then the Plan amendment must automatically take effect as of the first day of
the Plan Year (or, if later, the original effective date of the amendment). If
the Plan amendment cannot take effect during the same Plan Year, then it shall
be treated as if it were never adopted, unless the Plan amendment provides
otherwise.

(e)
Notice Requirement. See ERISA Section 101(j) for rules requiring the plan
administrator of a single employer defined benefit pension plan to provide a
written notice to participants and beneficiaries within 30 days after certain
specified dates if the plan has become subject to a limitation described in
subparagraph (a)(i), or paragraph (b) or (c).

(f)
Methods to Avoid or Terminate Benefit Limitations. See Sections 436(b)(2),
(c)(2), (e)(2), and (f) of the Code and Treasury Regulations Section 1.436-1(f)
for rules relating to employer contributions and other methods to avoid or
terminate the application of the limitations set forth in subparagraph s (a)
through (c) for a plan year. In general, the methods a plan sponsor may use to
avoid or terminate one or more of the benefit limitations under subparagraphs
(a) through (c) for a plan year include employer contributions and elections to
increase the amount of plan assets which are taken into account in determining
the AFTAP, making an employer contribution that is specifically designated as a
current year contribution that is made to avoid or terminate application of
certain of the benefit limitations, or providing security to the plan.

(g)    Special Rules.
(i)
Rules of Operation for Periods Prior to and After Certification of Plan’s AFTAP.

(A)
In General. Code Section 436(h) and Treasury Regulations Section 1.436-1(h) set
forth a series of presumptions that apply (x) before the Plan’s enrolled actuary
issues a certification of the Plan’s AFTAP for the Plan Year and (y) if the
Plan’s enrolled actuary does not issue a certification of the Plan’s AFTAP for
the Plan Year before the first


40
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




day of the tenth month of the Plan Year (or if the Plan’s enrolled actuary
issues a range certification for the Plan Year pursuant to Treasury Regulations
Section 1.436-1(h)(4)(ii) but does not issue a certification of the specific
AFTAP for the Plan by the last day of the Plan Year). For any period during
which a presumption under Section 436(h) of the Code and Treasury Regulations
Section 1.436-1(h) applies to the Plan, the limitations under subparagraphs (a)
through (c) are applied to the Plan as if the AFTAP for the Plan Year were the
presumed AFTAP determined under the rules of Section 436(h) of the Code and
Treasury Regulations Section 1.436-1(h)(1), (2), or (3). These presumptions are
set forth in subparagraphs (g)(i)(B) though (D).
(B)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under subparagraph (a), (b), or (c) applied to the Plan on the last
day of the preceding Plan Year, then, commencing on the first day of the current
Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the AFTAP for the Plan for the current Plan Year, or, if
earlier, the date subparagraph (g)(i)(C) or (D) applies to the Plan:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be the AFTAP in
effect on the last day of the preceding Plan Year; and

(2)
The first day of the current Plan Year is a section 436 measurement date.

(C)
Presumption of Underfunding Beginning First Day of Fourth Month. If the Plan’s
enrolled actuary has not issued a certification of the AFTAP for the Plan Year
before the first day of the fourth month of the Plan Year and the Plan’s AFTAP
for the preceding Plan Year was either at least 60% but less than 70% or at
least 80% but less than 90%, or is described in Treasury Regulations Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the AFTAP for the Plan for the current Plan Year, or, if
earlier, the date subparagraph (g)(i)(D) applies to the Plan:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be the Plan’s
AFTAP for the preceding Plan Year reduced by 10 percentage points; and

(2)
The first day of the fourth month of the current Plan Year is a section 436
measurement date.


41
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




(D)
Presumption of Underfunding on and After First Day of Tenth Month. If the Plan’s
enrolled actuary has not issued a certification of the AFTAP for the Plan Year
before the first day of the tenth month of the Plan Year (or if the Plan’s
enrolled actuary has issued a range certification for the Plan Year pursuant to
Treasury Regulations Section 1.436-1(h)(4)(ii) but has not issued a
certification of the specific AFTAP for the Plan by the last day of the Plan
Year), then, commencing on the first day of the tenth month of the current Plan
Year and continuing through the end of the Plan Year:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be less than 60%;
and

(2)
The first day of the tenth month of the current Plan Year is a section 436
measurement date.

(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

(A)
First Five Plan Years. The limitations in subparagraphs (a)(ii), (b)(ii), and
(b)(iii) do not apply to a new plan for the first five plan years of the plan,
determined under the rules of Section 436(i) of the Code and Treasury
Regulations Section 1.436-1(a)(3)(i).

(B)
Plan Termination. The limitations on prohibited payments in subparagraphs (a)(i)
and (b)(i), and paragraph (c) do not apply to prohibited payments that are made
to carry out the termination of the Plan in accordance with applicable law. Any
other limitations under this section of the Plan do not cease to apply as a
result of termination of the Plan.

(C)
Exception to Limitations on Prohibited Payments Under Certain Frozen Plans. The
limitations on prohibited payments set forth in subparagraphs (a)(i) and (b)(i),
and paragraph (c) do not apply for a Plan Year if the terms of the Plan, as in
effect for the period beginning on September 1, 2005 and continuing through the
end of the Plan Year, provide for no benefit accruals with respect to any
participants. This subparagraph (g)(ii)(C) shall cease to apply as of the date
any benefits accrue under the Plan or the date on which a plan amendment that
increases benefits takes effect.

(D)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under subparagraph (g)(i) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s AFTAP for the Plan
Year, the limitations under subparagraph (a)(ii) and subparagraph (b)(ii) shall
be based on


42
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




the inclusive presumed AFTAP for the Plan, calculated in accordance with the
rules of Treasury Regulations Section 1.436-1(g)(2)(iii).
(iii)    Special Rules Under PRA 2010.
(A)
Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under subparagraph (a)(i) or (b)(i) apply to payments
under a social security leveling option, within the meaning of Section
436(j)(3)(C)(i) of the Code, the AFTAP for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under Section 436(j)(3) of
the Code and any Treasury Regulation or other published guidance thereunder
issued by the Internal Revenue Service.

(B)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under subparagraph (b)(iii) applies to the Plan, the AFTAP for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Section 436(j)(3) of the Code (except as provided under Section 203(b) of
the Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
Act of 2010, if applicable).

(iv)
Interpretation of Provisions. The limitations imposed by this section of the
Plan shall be interpreted and administered in accordance with section 436 and
Treasury Regulations Section 1.436-1.

(h)
Definitions. The definitions in the following Treasury Regulation Sections apply
for purposes of subparagraphs (a) through (g): Section 1.436-1(j)(1) defining
AFTAP; Section 1.436-1(j)(2) defining Annuity Starting Date; Section
1.436-1(j)(6) defining prohibited payment; Section 1.436-1(j)(8) defining
section 436 measurement date; and Section 1.436-1(j)(9) defining an
unpredictable contingent event and an unpredictable contingent event benefit.

(i)
Effective Date. The rules in subparagraphs (a) through (h) are effective for
Plan Years beginning after December 31, 2009.

7.10    Revision of the Plan and Applicability of Plan Provisions
The provisions of the Plan as set forth herein are effective as of January 1,
2015, except that certain provisions shall have an earlier or later effective
date as specifically set forth in the Plan, in the resolution adopting the
amendment, or as follows:
1.
The amendment of Sections 2.3(b), 2.8(c)(i)(C), 3.3(d) and 8.1 shall be
effective as of January 1, 2007.


43
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




2.
The amendment of Section 2.3 relating to the retroactive Annuity Starting Date
shall be effective as of January 1, 2010.

3.
The amendment of Section 3.3(a)(viii) shall be effective as of January 1, 2002.

4.
The addition of the 75% Joint and Survivor Annuity option shall be effective as
of January 1, 2009 with respect to Annuity Starting Dates on and after that
date, if applicable.

Any questions concerning eligibility for and the amount of pension and any other
right or limitation set forth herein which calls for a determination as to a
time on or after January 1, 2015 shall be determined in accordance with the
provisions of this Plan as may be amended and in effect from time to time, and
any questions concerning such matters which call for a determination under the
Plan as to a time prior to January 1, 2015 shall be determined in accordance
with the provisions of the Plan effective as of the Member’s date of termination
and taking into account any amendments effective retroactive to such date in
accordance with the provisions of this Section or other provisions of the Plan,
except as otherwise specifically provided in the Plan or as otherwise required
by law.

44
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




ARTICLE 8    . AMENDMENT, MERGER AND TERMINATION
8.1    Amendment of Plan
The Board of Directors (or, to the extent provided in the Charter, the
Retirement Committee) reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend in whole or in part
any or all of the provisions of the Plan. However, no amendment shall make it
possible for any part of the Funds of the Plan to be used for, or diverted to,
purposes other than for the exclusive benefit of persons entitled to benefits
under the Plan prior to the satisfaction of all liabilities with respect to such
persons. No amendment shall be made which has the effect of decreasing the
Accrued Benefit of any Member or of reducing the nonforfeitable percentage of
the Accrued Benefit of a Member below the nonforfeitable percentage computed
under the Plan as in effect on the date on which the amendment is adopted or, if
later, the date on which the amendment becomes effective. For purposes of this
Section, a plan amendment that has the effect of (i) eliminating or reducing an
early retirement benefit or retirement-type subsidy, or (ii) eliminating an
optional form, with respect to benefits attributable to service before the
amendment shall be treated as reducing accrued benefits. In the case of a
retirement-type subsidy, the preceding sentence shall apply only with respect to
a Member who satisfies (either before or after the amendment) the pre-amendment
conditions for the subsidy. Notwithstanding the preceding sentences, a Member’s
accrued benefit, early retirement benefit, retirement-type subsidy, or optional
form of payment may be reduced to the extent permitted under Section 412(c)(8)
of the Code (for Plan Years beginning on or before December 31, 2007) or Section
412(d)(2) of the Code (for Plan Years beginning after December 31, 2007), or to
the extent permitted under Section 1.411(d)-(3) and (4) of the U. S. Treasury
Department regulations.
8.2    Merger or Consolidation
The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated. The transactions referenced in this Section shall be carried out
under the provisions of Section 414(l) of the Code.
8.3    Additional Participating Employers
(a)
If any company is now or becomes a subsidiary or associated company of the
Employer, the Board of Directors may, at its discretion and upon appropriate
action, include the employees of that company in the membership of the Plan upon
appropriate action by that company necessary to adopt the Plan. In that event,
or if any persons become Employees of the Employer or an Affiliated Employer as
the result of merger or consolidation or as the result of acquisition of all or
part of the assets or business of another company, the Board of Directors shall
determine to what extent, if any, credit shall be granted for previous service
with the subsidiary,


45
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




associated or other company, but subject to the continued qualification of the
Plan and trust under the Code.
(b)
Any subsidiary or associated company may terminate its participation in the Plan
upon appropriate action by it, in which event the Funds of the Plan held on
account of Members in the employ of that company shall be determined by the
Retirement Committee and shall be applied as provided in Section 8.4 if the Plan
should be terminated, or shall be segregated by the Trustee as a separate trust,
pursuant to certification to the Trustee by the Retirement Committee, continuing
the Plan as a separate plan for the employees of that company, under which the
board of directors of that company shall succeed to all the powers and duties of
the Board of Directors, including the appointment of the members of the
Retirement Committee. Notwithstanding the above, the Board of Directors may
refuse to approve such a termination of participation by a subsidiary or
associated company if it determines that such action could jeopardize the
qualified status of the Plan.

8.4    Termination of Plan
The Board of Directors may terminate the Plan for any reason at any time. In
case of termination of the Plan, the rights of Members to the benefits accrued
under the Plan to the date of the termination, to the extent then funded (or, if
greater, protected by law), shall be nonforfeitable. The Funds of the Plan shall
be used for the exclusive benefit of persons entitled to benefits under the Plan
as of the date of termination, except as provided in Sections 4.2 and 5.12.
However, any Funds not required to satisfy liabilities of the Plan for benefits,
that arise out of any variation between actual requirements and expected
actuarial requirements, shall be returned to the Employer. The Retirement
Committee shall determine, on the basis of actuarial valuation, the share of the
Funds of the Plan allocable to each person entitled to benefits under the Plan
in accordance with Section 4044 of ERISA or corresponding provision of any
applicable law in effect at the time. In the event of a partial termination of
the Plan, the provisions of this Section shall be applicable to the Members
affected by that partial termination.

46
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Graphic Packaging International, Inc. Retirement
Committee has caused this Plan to be duly executed this 21st day of November,
2014.
Graphic Packaging International, Inc.
Retirement Committee Members




By: /s/ Daniel J. Blount________________
Daniel J. Blount


By: /s/ Brad Ankerholz_________________
                             Brad Ankerholz


By: /s/ Carla J. Chaney_________________
Carla J. Chaney


By: /s/ Debbie Frank___________________
Debbie Frank


By: /s/ Brian A. Wilson_________________
Brian A. Wilson






























































w:\4577.007\docs\restatement\restated plan\gp retirement plan core _ restated
01.01.2015_final.doc

47
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




CERTAIN HISTORICAL PROVISIONS
The purpose of this Section is to record, for historical purposes, certain
provisions which are no longer applicable to active Members in the Plan as of
January 1, 2015, the effective date of the Plan’s restatement.
A.
The following was included as part of the preamble to the Plan prior to the
Plan’s restatement effective as of January 1, 2008:

ACX Technologies, Inc., a Colorado corporation (“ACX”), established the Plan
effective December 28, 1992, for its eligible employees and the employees of its
subsidiaries who adopt the Plan. At the same time, ACX entered into a related
Trust to provide for the investment and management of the assets of the Plan.
Adolph Coors Company, a Colorado corporation (“ACCo”), maintains the Coors
Retirement Plan (the “ACC Retirement Plan”) for its eligible employees and the
eligible employees of its subsidiaries that adopt the ACC Retirement Plan. Any
reference to the ACC Retirement Plan shall refer to such plan as in effect on
December 27, 1992.
ACX was a wholly-owned subsidiary of ACCo. Pursuant to a Distribution Agreement
dated as of October 5, 1992, ACCo distributed (the “Distribution”) all of the
capital stock of ACX to the holders of the Class A and Class B common stock of
ACCo. The Distribution occurred at the opening of business on December 28, 1992
(the “Distribution Date”).
In connection with the Distribution, ACX and ACCo entered into the Employee
Benefits and Compensation Transition Agreement, dated as of December 18, 1992
(the “Benefits Agreement”), which provides for the transfer of assets and other
transitional matters in connection with certain employee benefit plans including
this Plan and the ACC Retirement Plan. Pursuant to the Benefits Agreement, ACX
agreed that this Plan shall provide generally that, for purposes of credited
service for vesting, eligibility for benefits, and benefit calculation, Members
in this Plan shall be entitled to all of the credited service and earnings that
they had earned under the ACC Retirement Plan as of the day prior to the
Distribution Date. Under the terms of the Benefits Agreement, the trustee for
the ACC Retirement Plan transferred to the trustee for this Plan assets of the
ACC Retirement Plan equal to the portion of the fair market value of the assets
in the ACC Retirement Plan determined by the ratio of the actuarial accrued
liability for the individuals described in the next sentence as well as any
alternate payees (as defined herein) and beneficiaries of the individuals listed
in the next sentence on the date of the Distribution to the total actuarial
accrued liability of the ACC Retirement Plan as of the Distribution Date. The
individuals whose accrued benefits were transferred to this Plan include the
following individuals as well as any alternate payees (as defined herein) and
beneficiaries of such individuals: (a) individuals employed by ACX, Golden
Technologies Company, Inc., Golden Aluminum Company, Graphic Packaging
Corporation, MicroLithics Corporation, ZeaGen, Inc., Coors Porcelain Company,
Alpha Optical Systems, Inc., Alumina Ceramics, Inc., Coors Ceramicon Design,
Ltd., Coors Ceramics GmbH, Coors Technical Ceramics Company, Coors Wear
Products, Inc., and

48
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Wilbanks International, Inc. (collectively, the “ACX Companies”) on
December 28, 1992, and (b) individuals who were not employed by ACX, its
subsidiaries, Adolph Coors Company or its subsidiaries on December 28, 1992, but
whose last employer among such companies was an ACX Company.
CoorsTek, Inc. (formerly Coors Ceramics Company) was a participating employer in
the Plan. Effective as of August 31, 1999, the Board of Directors of ACX spun
off the assets and liabilities of the Plan (in accordance with Code
Section 414(l)) attributable to employees, terminated vested employees, and
retirees of CoorsTek, Inc. (formerly Coors Porcelain Company), Alumina Ceramics,
Inc., Coors Ceramicon Designs, Ltd. d/b/a Coors Tetraflour, Coors Technical
Ceramics Company, Coors Wear Products, Inc., and Wilbanks International, Inc.
into the Coors Ceramics Company Retirement Plan. ACX transferred sponsorship of
the Coors Ceramics Company Retirement Plan to CoorsTek, Inc. effective as of
September 1, 1999, and the plan was renamed the CoorsTek, Inc. Retirement Plan.
This restatement takes into account the action by the Board of Directors of the
Plan Sponsor to spin off the assets and liabilities of the ACX Technologies,
Inc. Retirement Plan attributable to employees, terminated vested employees, and
retirees of CoorsTek, Inc. (formerly Coors Porcelain Company), Alumina Ceramics,
Inc., Coors Ceramicon Designs, Ltd. d/b/a Coors Tetraflour, Coors Technical
Ceramics Company, Coors Wear Products, Inc., Wilbanks International, Inc. into a
new plan named the Coors Ceramics Company Retirement Plan effective as of August
31, 1999 (in accordance with Section 414(l) of the Internal Revenue Code of
1986, as amended). Effective as of the date of the transfer of assets and
liabilities from the Plan to the CoorsTek, Inc. Retirement Plan (formerly the
Coors Ceramics Company Retirement Plan), no benefits will be payable under the
Plan to any individual whose Accrued Benefit as of August 31, 1999 was
transferred to the CoorsTek, Inc. Retirement Plan.
Effective January 1, 2000, the Universal Packaging Corporation Pension Plan (the
“UPC Plan”) was merged into the Plan, and effective December 31, 2000, the
Graphic Packaging FJ Retirement Plan was merged into the Plan.
B.
The following reflects a change in the name of the Employer and a change in the
Board of Directors:

Employer means Graphic Packaging International Corporation (formerly
ACX Technologies, Inc.) prior to August 8, 2003, Graphic Packaging
International, Inc. on and after August 8, 2003 and any successor by merger,
purchase or otherwise with respect to its employees, or any other company
participating in the Plan as provided in Section 8.3 with respect to its
employees.
Board of Directors means (a) prior to March 10, 2008, the Board of Directors of
the Plan Sponsor, and (b) on and after March 10, 2008, the Board of Directors of
Graphic Packaging Holding Company.

49
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




Participating Employers. The following entities participated in the Plan:
Graphic Employers
Participation Date
Golden Technologies Company, Inc.
12/28/1992 through 12/31/2000
Golden Equities, Inc.
12/28/1992 through 12/31/1999
Graphic Packaging Folding Carton Sales, Inc.
1/1/1998 through 12/30/1999
Graphic Packaging Michigan, Inc.
8/2/1999 through 12/31/1999
Graphic Packaging Michigan, Inc.
8/2/1999 through 12/31/1999
Recycled Paperboard Mill, Inc.
8/2/1999 through 12/30/1999
Universal Packaging Corporation
1/1/2000 through 12/31/2000
Graphic Packaging Corporation of Virginia
1/1/2000 through 6/30/2000
CLM2, Inc.
12/28/92 through 12/31/1998
Chronopol, Inc.
12/28/92 through 12/31/1998
GTC Nutrition Company
12/28/92 through 6/30/1999
Golden International, Inc.
(formerly Photon Energy, Inc.)
12/28/92 through 12/31/1998
Graphic Packaging Corporation of Colorado, Inc.
1/1/98 through 12/31/1998
Graphic Packaging Flexible Sales, Inc.
1/1/98 through 6/30/1999
Graphic Packaging Tennessee, LP
1/1/98 through 6/30/1999
Graphic Packaging Corporation
12/28/1992 through 8/7/2003
Graphic Packaging International Corporation
(formerly ACX Technologies, Inc.)
12/28/1992 through 8/7/2003
 
 
Golden Aluminum Employers
Participation Date
Golden Aluminum Company
12/28/92 through 3/1/1997
GAC Aluminum Corporation
(formerly Golden Aluminum Company)
8/23/99 through 11/5/1999
 
 
Ceramics Employers
Participation Date
CoorsTek, Inc.
(formerly Coors Porcelain Company)
12/28/92 through 8/31/1999
Alumina Ceramics, Inc.
12/28/92 through 8/31/1999
Coors Technical Ceramics Company
12/28/92 through 8/31/1999
Coors Wear Products, Inc.
12/28/92 through 8/31/1999
Wilbanks International, Inc.
12/28/92through 8/31/1999
Coors Electronic Package Company
12/28/92 through 12/31/1998

Tetrafluor, Inc. On August 1, 1997, Coors Ceramicon Designs Ltd. (“Ceramicon”),
a subsidiary of CoorsTek, Inc. (formerly Coors Porcelain Company), acquired the
assets of Tetrafluor, Inc. (“Tetrafluor”). The employees of Tetrafluor who
became employees of Ceramicon on August 1, 1997 and individuals who are hired on
and after August 1, 1997 to work in the business performed by Tetrafluor shall
not be eligible to participate in this Plan. Employees of ACX Technologies,
Inc., the Plan Sponsor, or any other Affiliated Entity who

50
Graphic Packaging Retirement Plan Core Document
January 1, 2015

--------------------------------------------------------------------------------




are transferred to the business performed by Tetrafluor on and after
August 1, 1997, shall continue to be eligible to participate in this Plan.
Effective August 31, 1999, the assets and liabilities of the ACX Technologies,
Inc. Retirement Plan attributable to employees, terminated vested employees, and
retirees of Coors Porcelain Company, Alumina Ceramics, Inc., Coors Ceramicon
Designs, Ltd. d/b/a Coors Tetrafluor (if any), Coors Technical Ceramics Company,
Coors Wear Products, Inc., and Wilbanks International, Inc. were spun off into a
new plan named the Coors Ceramics Company Retirement Plan. Effective August 31,
1999, no benefits will be payable to any individual whose Accrued Benefit as of
August 31, 1999 was transferred to the CoorsTek, Inc. Retirement Plan (formerly
the Coors Ceramics Company Retirement Plan).
C.
The following provision reflects the historical changes to the Plan’s definition
of Plan Year:

Plan Year means the fiscal year of the Plan, which shall be the calendar year,
except that the first Plan Year shall begin December 28, 1992 and end December
31, 1993, and for purposes of Title I of ERISA only, the first Plan Year shall
begin December 28, 1992 and end December 31, 1992. Furthermore, the first Plan
Year with respect to Appendices 2, 3, 4, 5, 6, 7, 8, and 9 shall be the period
commencing August 2, 1999 and ending December 31, 1999.
D.
The following provisions reflect the Plan’s requirement for Member contributions
under Appendix 1 prior to December 1, 1976:

Member Contributions
No contributions shall be accepted from any Member on and after
December 1, 1976. The ACC Retirement Plan provided for contributions by Members,
prior to December 1, 1976. Member contributions (Accumulated Contributions)
transferred to this Plan from the ACC Retirement Plan shall be held in a
separate account for each Member who made such contributions fully vested at all
times, shall be used to provide retirement benefits under Appendix 1 of this
Plan or shall be payable as a minimum benefit to the Member or his beneficiary.




w:\4577.007\docs\restatement\restated plan\gp retirement plan core _ restated
01.01.2015_final.doc



51
Graphic Packaging Retirement Plan Core Document
January 1, 2015